                      Case 5:20-cr-00432-EJD Document 98 Filed 03/13/21 Page 1 of 3




                  GEOFFREY HANSEN
                1 Assistant Federal Public Defender

                2 Northern District of California
                  SEVERA KEITH
                3 Assistant Federal Public Defender
                  8th Floor – Suite 820
                4 55 South Market Street
                  San Jose, CA 95113
                5
                  Telephone: (408) 291-7753
                6 Facsimile: (408) 291-7399
                  Email:        Severa_Keith@fd.org
                7
                  Counsel for Defendant HOUGEN
                8
                9

            10
                                            IN THE UNITED STATES DISTRICT COURT
            11
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
            12
                                                       SAN JOSE DIVISION
            13
                    UNITED STATES OF AMERICA,                      CASE NO. CR 20-00432 EJD
            14
                             Plaintiff,                            DEFENDANT’S PRETRIAL
            15                                                     CONFERENCE STATEMENT
                        v.
            16
                    OLE HOUGEN                                     Pretrial Conference: March 22, 2021
            17                                                     Trial Date:          March 30, 2021
                             Defendant.
            18

            19                                                     Honorable Edward J. Davila

            20

            21        Defendant Ole Hougen by and through counsel, respectfully submits the following Pretrial
            22 Conference Statement. Crim. L.R. 17.1-1(b).

            23

            24        (1) Disclosure and contemplated use of statements or reports of witnesses under the
            25        Jencks Act, 18 U.S.C. § 3500, or Fed. R. Crim. P. 26.2;
            26           The defense plans to produce reports and statements prior to the pretrial conference.
            27

            28                                                     1
DEFENDANT’S PRETRIAL CONF. STATEMENT
CR 20-432 EJD
                    Case 5:20-cr-00432-EJD Document 98 Filed 03/13/21 Page 2 of 3




                1   (2) Disclosure and contemplated use of grand jury testimony of witnesses intended to be

                2   called at the trial;

                3      Grand jury testimony have been received, and they may be used during the trial testimony

                4      of those witnesses.

                5   (3) Disclosure of exculpatory or other evidence favorable to the defendant on the issue of

                6   guilt or punishment;

                7      Discovery of this nature has been produced to the defense, but counsel does not know

                8      whether additional materials are forthcoming, given ongoing investigation.
                9   (4) Stipulation of facts which may be deemed proved at the trial without further proof by
            10      either party and limitation of witnesses;
            11         The parties have not conferred regarding stipulations.
            12      (5) Appointment by the Court of interpreters under Fed. R. Crim. P. 28;
            13         No interpreters are needed by the defense in this matter.
            14      (6) Dismissal of counts and elimination from the case of certain issues, e.g., insanity, alibi
            15      and statute of limitations;
            16         The defense has filed a motion to dismiss the indictment that is pending.
            17      (7) Joinder pursuant to Fed. R. Crim. P. 13 or the severance of trial as to any co-
            18      defendant;

            19         Not Applicable.

            20      (8) Identification of informers, use of lineup or other identification evidence and evidence

            21      of prior convictions of defendant or any witness, etc.;

            22         Motions in Limine are pending that address the use of prior convictions of witnesses and

            23         defendant.

            24      (9) Pretrial exchange of lists of witnesses intended to be called in person or by deposition

            25      to testify at trial, except those who may be called only for impeachment or rebuttal;

            26         The defense has submitted an initial witness list and plans to supplement it prior to the start

            27         of trial.

            28                                                    2
DEFENDANT’S PRETRIAL CONF. STATEMENT
CR 20-432 EJD
                    Case 5:20-cr-00432-EJD Document 98 Filed 03/13/21 Page 3 of 3




                1   (10) Pretrial exchange of documents, exhibits, summaries, schedules, models or diagrams

                2   intended to be offered or used at trial, except materials that may be used only for

                3   impeachment or rebuttal;

                4      The defense has provided discovery to the government. Exhibits and witnesses will be

                5      identified to the government prior to the pretrial conference. Exhibits and witnesses may

                6      change depending on the evidence proved during the government case-in-chief.

                7   (11) Pretrial resolution of objections to exhibits or testimony to be offered at trial;

                8      The parties have not yet conferred on this point.
                9   (12) Preparation of trial briefs on controverted points of law likely to arise at trial;
            10         The defense has not submitted a trial brief.
            11      (13) Scheduling of the trial and of witnesses;
            12         The trial is anticipated to start on time. Potential witnesses have been identified and have
            13         been or will be subpoenaed.
            14      (14) Request to submit questionnaire for prospective jurors pursuant to Crim. L.R. 24-1,
            15      voir dire questions, exercise of peremptory and cause challenges and jury instructions;
            16         The defense would like to submit a juror questionnaire. Counsel anticipates that
            17         challenges and jury instructions will be discussed at the Pretrial Conference.
            18      (15) Any other matter which may tend to promote a fair and expeditious trial.

            19

            20

            21 Dated: March 12, 2021                         Respectfully submitted,

            22                                               GEOFFREY HANSEN
                                                             Federal Public Defender
            23

            24                                                             /S/
                                                             SEVERA KEITH
            25
                                                             Assistant Federal Public Defender
            26

            27

            28                                                    3
DEFENDANT’S PRETRIAL CONF. STATEMENT
CR 20-432 EJD
